                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                    FAYETTEVILLE DIVISION


NANCY MOORE                                                                                           PLAINTIFF

v.                                           CIVIL NO. 19-cv-05010

ANDREW SAUL, 1 Commissioner                                                                           DEFENDANT
Social Security Administration

                                        MEMORANDUM OPINION

         Plaintiff, Nancy Moore, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of Social Security Administration (the

“Commissioner”) denying her claim for supplemental security income (“SSI”) under the

provisions of Title XVI of the Social Security Act (the “Act”). In this judicial review, the

Court must determine whether there is substantial evidence in the administrative record to

support the Commissioner’s decision. See 42 U.S.C. § 405 (g).

         Plaintiff protectively filed her application for SSI on December 1, 2016. (Tr. 13). In

her application, Plaintiff alleged disability beginning on August 1, 2015, due to: degenerative

disc disease, knee problems, shoulder problems, stomach problems, and depression. (Tr. 13,

221). An administrative hearing was held on November 21, 2017, at which Plaintiff appeared

with counsel and testified. (Tr. 31-57).

         On August 14, 2018, the ALJ issued a partially favorable decision. (Tr. 9). The ALJ

found that during the relevant time period, Plaintiff had an impairment or combination of

impairments that were severe: osteoarthritis and allied disorders, and other and unspecified



1
  Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.


                                                           1
arthropathies. (Tr. 15-17). However, after reviewing all of the evidence presented, the ALJ

determined that Plaintiff’s impairments did not meet or equal the severity of any impairment

listed in the Listing of Impairments found in 20 CFR Part 404, Subpart P, Appendix 1. (Tr.

17). The ALJ found that Plaintiff retained the residual functional capacity (RFC) to perform

light work as defined in 20 CFR 416.967(b), except she could only occasionally climb ramps

and stairs; never climb ladders, ropes, or scaffolds; and only occasionally stoop, kneel, crouch,

crawl and overhead reach on the left. (Tr. 17-21).

         The ALJ found Plaintiff would be unable to perform any of her past relevant work.

(Tr. 21). The ALJ found that, prior to the established onset date, Plaintiff was an individual

closely approaching advanced age. Id. However, on July 31, 2018, her age category changed

to an individual of advanced age. Id. With the help of a vocational expert, the ALJ then

determined that, prior to July 31, 2018, Plaintiff could perform the representative occupations

of public area attendant, counter clerk, or dealer accounts investigator. (Tr. 22). The ALJ

found that after July 31, 2018, there were no jobs that existed in the national economy that

Plaintiff could have performed. (Tr. 23). The ALJ found Plaintiff was not disabled prior to

July 31, 2018 but became disabled on that date and continued to be disabled through the date

of his decision, and that her disability was expected to last twelve months past the onset date.

(Id.).

         Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the undersigned

pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal briefs, and the

case is now ready for decision. (Docs. 13, 14).

         This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th



                                                2
Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       Plaintiff’s sole argument on appeal is that the ALJ erred in failing to properly evaluate

opinion evidence from multiple sources. (Doc. 13). The Court has reviewed the entire

transcript and the parties’ briefs. For the reasons stated in the ALJ’s well-reasoned opinion

and in the Government’s brief, the Court finds Plaintiff’s arguments on appeal to be without

merit and finds the record as a whole reflects substantial evidence to support the ALJ’s

decision. Accordingly, the ALJ’s decision is hereby summarily affirmed and Plaintiff’s

Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed. Appx. 307 (8th Cir.

2010)(district court summarily affirmed the ALJ).

       IT IS SO ORDERED this 6th day of March 2020.

                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                                3
